October 15, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        MONICA J. GRAHAM, Appellant

NO. 14-13-00079-CV                           V.

             AMEGY BANK NATIONAL ASSOCIATION, Appellee
                  ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal and
vacate the judgment signed by the court below on January 22, 2013. Having
considered the motion and found it meritorious, we order the appeal DISMISSED
and the final summary judgment signed January 22, 2013, VACATED.

      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.